IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE                                      No. 84942
                RESIGNATION OF PHILIP H.
                DUNLEAVY, BAR NO. 598.




                          ORDER GRANTING PETITION FOR RESIGNATION
                            This is a joint petition by the State Bar of Nevada and attorney
                Philip H. Dunleavy for his resignation from the Nevada bar.
                            SCR 98(5) provides that Nevada attorneys who are not actively
                practicing law in this state may resign from the state bar if certain
                conditions are met. The petition includes statements from state bar staff
                confirming that no disciplinary, fee dispute arbitration, or client security
                fund matters are pending against Dunleavy; and that he is current on all
                membership fee payments and other financial commitments relating to his
                practice of law in this state. See SCR 98(5)(a)(1)-(2).
                               Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation.     See SCR 98(5)(a)(2).    Dunleavy acknowledges that his
                resignation is irrevocable and that the state bar retains continuing
                jurisdiction with respect to matters involving a past member's conduct prior
                to resignation. See SCR 98(5)(c)-(d). Finally, Dunleavy has submitted an
                affidavit of compliance with SCR 115. See SCR 98(5)(e).



SUPREME COURT
     OF
   NEVADA
                                                                              II-11,21
MMTA
                            The   petition   satisfies the     requirements of SCR 98(5).
                Accordingly, we approve attorney Philip H. Dunleavy's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                cc:   Bar Counsel, State Bar of Nevada
                      Philip H. Dunleavy
                      Executive Director
                      Admissions Office, United States Supreme Court




SUPREME COURT
       OF
     NEVADA
                                                     2
(0) I947A